Citation Nr: 1504803	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-46 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to November 25, 2009.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to February 1972.  

These matters come before the Board of Veterans' Appeals (Board) from January 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In February 2012, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in July 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds, as is discussed in further detail below, that there has been substantial compliance with its remand directives.  
 

FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's PTSD has been manifested by symptoms such as sleep impairment, anger, lack of motivation, depressed mood, and anxiety, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment prior to November 25, 2009.

3.  The most probative evidence of record does not support a finding that the Veteran has an acquired psychiatric disorder other than PTSD, causally related to, or aggravated by, service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the award of TDIU benefits prior to November 25, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disability, have not been met.38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2007.

The rating issue on appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes clinical records and reports, service personal records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in 2009, 2011, and 2012.  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination findings, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

In its July 2012 remand, the Board directed that a VA examiner reconcile all psychiatric diagnoses of record, indicate a historical degree of impairment, offer an opinion on the severity of each diagnosed psychiatric disability, and provide a GAF score for the Veteran's PTSD from 2009 to present.  A September 2012 VA examination report reflects that the examiner adequately responded to the Board's directives to the extent reasonably possible.  In addition, upon review of the claims file, the Board notes that it contains GAF scores for 2009, 2010, 2011, and 2012.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating PTSD

The Veteran's service-connected PTSD is evaluated as 30 percent disabling effective from March 2009.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

The Veteran would be entitled to a higher rating if the evidence reflected that his psychiatric disability caused occupational and social impairment with reduced reliability and productivity (50 percent evaluation), or if a higher degree of impairment was shown.

The Board finds, for the reasons noted below, that the Veteran is not entitled to a rating in excess of 30 percent for any period on appeal.  The Board has considered the Veteran's complaints, and the statements of family members in support of him, but finds that the symptoms do not support a 50 percent or higher rating.  

Initially, the Board has considered the symptoms which are listed as examples of those that may warrant a 50 percent evaluation (panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.)

The Veteran testified at the 2012 Board hearing that he previously suffered from panic attacks "a couple years" prior, but that he only gets them once every month or two now that he is on Sertraline and Abilify.  The most probative evidence does not support a finding that, during the rating period on appeal, the Veteran had panic attacks more than once a week.  The Veteran contends that he has panic attacks and at one time, he was having approximately three a week; however, his description of a "panic attack" has not been clinically found, as discussed below, to be an actual panic attack.  

The October 2009 VA examination report, the February 2011 VA examination report, and the September 2012 VA examination report all reflect that the Veteran did not have panic attacks.  A February 2010 VA clinical note reflects that the Veteran reported panic attacks at night which cause shortness of breath and prompt him to check that the windows and doors are locked; however, the examiner stated that it was likely anxiety related to hypervigilance, and did not diagnosis him with panic attacks.  The February 2011 examiner noted, with regard to the Veteran describing the panic attacks as having trouble breathing, that the Veteran has COPD.  The February 2012 VA examination report reflects that when asked about panic attacks, the Veteran reported he has trouble breathing, and that it seems like his throat constricts and he cannot swallow.  The Veteran estimated that it occurs about three times a month on average.  

The Veteran has reported that his "panic attacks" cause him shortness of breath and a need to check windows and doors to ensure that they are locked; however, he has not described a racing heart, feeling weak, faint or dizzy, tingling or numbness in the hands and fingers, a sense of impending death, feeling sweaty or having chills, chest pain, or a feeling of a loss of control; thus, the Board finds that the clinical findings, that he does not have panic attacks, are supported by the record.  The 2009, 2011, and 2012 examiners considered the Veteran's reported symptoms and found that he did not suffer from panic attacks.  Importantly, even if the Veteran did have panic attacks, this symptom alone is insufficient to warrant a higher rating.  It is not the symptoms themselves, but the degree of social and occupational impairment caused by those symptoms which is determinative in rating a Veteran's disability.  The Veteran's "panic attacks" have reportedly caused him to have shortness of breath and a need to check locks; this has not been shown to cause more than intermittent periods of inability to perform occupational tasks.   

The evidence also does not support a finding that the Veteran has difficulty in understanding complex commands.  With regard to impairment of short- and long-term memory, the evidence does not reflect that the Veteran has retention of only highly learned material.  Although, he testified that he may not remember everything which his wife asks him to do, this is not synonymous with forgetting all but highly learned material.  The February 2009 VA record reflects intact memory, and the October 2009 VA examination report reflects normal remote, recent, and immediate memory.  The February 2011 VA examiner found that the remote and immediate memories were normal, but recent memory could not be assessed due to the Veteran's over-reporting of cognitive impairment.  A June 2011 VA clinical record reflects grossly intact memory.  The September 2012 VA examination report reflects no memory impairment.

With regard to impaired judgment, the Veteran's spouse testified that he does not have good judgment when driving because he sometimes gets too close to other cars.  Good judging of distances is not synonymous with impaired psychiatric judgment.  The clinical records do not support a finding that the Veteran has impaired judgment or impaired thinking (e.g. February 2009, October 2009, June 2011). 

With regard to disturbances of motivation and mood, the Board acknowledges the evidence which reflects that the Veteran has reported that he was lazy (See June 2010 record) or too lazy or depressed to do anything in the past (See July 2010 record); however, clinicians have not found that his disturbances in motivation and mood have caused occupational and social impairment with reduced reliability and productivity.  In this regard, the Board notes that the Veteran has reported being depressed and lazy, however, he has also reported attending poker games with friends twice a week (February 2009, January 2010), teaching a class at church (February 2009), attending church every week (February 2009), traveling from Florida "out west" (2010), going to have breakfast with friends every Wednesday morning (January 2010), and attending church and having friends (January 2010, February 2012).  He has also stated that he would actually enjoy activities such as backpacking and scuba diving if he were in better health.

With regard to difficulty in establishing and maintaining effective work and social relationships, the evidence reflects that the Veteran was employed with the federal government for 31 years prior to retirement in approximately 2001.  After retirement, he and his wife traveled, he taught a computer class at church, and he maintained friends, as noted above.  He has been married only once and that marriage has lasted more than 48 years.  He lives with his wife and one daughter, and currently has good relationships with both of his daughters (See January 2010 VA clinical record, and February 2011 VA examination report).  He testified at the 2012 Board hearing that he and his wife go to church and have friends.

The examination reports do not support a rating in excess of 30 percent.  The February 2009 clinician found that the PTSD symptoms were mild.  The October 2009 VA examiner noted moderate PTSD symptoms but found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  An October 2010 report reflects no evidence of PTSD symptoms, while another October 2010 notes some problems falling asleep and constricted affect but no problems with thought processes, suicide ideation, homicidal ideation, or psychosis.  A November 2010 VA clinical record reflects an improvement in symptoms.  All of the Veteran's symptoms were considered by the examiners, regardless of whether the symptoms are in the rating criteria, and the examiners still found that the Veteran's symptoms did not cause impairment which would warrant a rating in excess of 30 percent.

A February 2011 VA examiner found that the severity of re-experiencing of intrusive memories was " mild/below threshold;" the severity of distressing memories triggered by cues was mild, the severity of nightmares was noted to be mild (he reported theme every night unless on Ambien), the severity of flashbacks was "mild/below threshold;" the severity of avoidance or numbing symptoms was mild; the severity of increased arousal symptoms was mild; the severity of irritability/anger was mild; the severity of hypervigilance was mild; and the severity of exaggerated startle response (which the Veteran had most recently three to four weeks prior) was mild/below threshold.  In addition, no physical reactions triggered by cues of trauma were noticed by the Veteran, and anhedonia was denied.  (As noted above, the Veteran reported that he would enjoy activities such as backpacking and scuba diving if he were in better health).  

The September 2012 VA examiner found that the Veteran's symptoms caused only occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The examiner found that the Veteran's PTSD was in partial remission and that the Veteran had only mild depression, mild distressing memories, mild nightmares, mild/below threshold flashbacks, and no physical reactions triggered by cues of traumatic events.  The examiner noted that the Veteran reported anhedonia and that his only activity for the past 15 years was watching television, which differs somewhat from earlier statements.  Regardless, the examiner still found that the Veteran's symptoms did not rise to the level which would warrant higher than a 30 percent evaluation.  

The Board has also considered the GAF scores (e.g. 60 (October 2009, January 2010), 61/65 (February 2009), 55 (October 2010), 55 (June, September 2011), 57 (November 2011) and 65 (September 2012)) and finds that they do not reflect a rating in excess of 30 percent is warranted.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning, while a score of 65 indicates that the examinee has some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  Regardless, the Board finds that the narrative findings by the examiners are more probative than a number.

The Board also notes that the February 2011 VA examiner stated, in pertinent part, as follows:

1)  The results from the MMPI-2 reflected that the veteran significantly over reported psychological symptoms (significantly elevated F, FB and Fp scales).  The results were invalid and uninterpretable.  

2)  The results from the SIMS were suggestive of significant over reporting of symptoms.  

3)  The results from the PCL-M were consistent with a diagnosis of PTSD.  However, self-report measures like the PCL-M have a high degree of face validity (i.e., the person taking the test knows what is being measured) and as a result are susceptible to exaggeration of the symptoms being measured. 

Given the results of the MMPI-2 and SIMS, the PCL-M is not likely to be a valid measure.  

.  . . . The veteran met the criteria for PTSD using the CAPS. However, test results from the MMPI-2 and SIMS suggest that the results from the CAPS are likely invalid.

The February 2011 VA examiner also found that the Veteran did not have a valid acquired psychiatric diagnosis.  The examiner was unable to assign a GAF score because the tests results indicated that the Veteran over reported symptoms.  It was noted that the Veteran was not unemployable due to mental disorder. 

The September 2012 VA examination report also reflects invalid results for the Veteran.  The examiner stated, in pertinent part, as follows:

1.  Structured Interview of Malingered Symptomatology (SIMS):  The Veteran's total score on the SIMS was elevated above the recommended cutoff score for the identification of likely feigning.  This veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.

2.  Minnesota Multiphasic Personality Inventory - Second Edition (MMPI-2):  the results from the MMPI-2 reflected an attempt to over report psychological problems (markedly elevated F, FB, and F-k scales.)  The results are invalid and uninterpretable.

The examiner also opined that the Veteran's current PTSD symptoms are relatively mild and do not result in impaired occupation or social functioning. 

Thus, the clinician who has training in psychiatric disabilities, to include diagnosis and treatment, found that the Veteran likely over-reported his symptoms.  The Board has also considered that the lay statements have been made for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the examination reports are more probative than lay statements as to the severity of the Veteran's symptoms with regard to occupational and social functioning.

The Board has considered whether a 70 percent or 100 percent rating is warranted, but finds that it is not.  As noted above, none of the examiners has indicated that the Veteran's symptoms cause such serious impairment.  To the contrary, they have opined that it is significantly less.  The Board also notes that the record is against a finding of gross impairment in thought processes or communication; persistent delusions or hallucinations (February 2009, February 2011, June 2011); grossly inappropriate behavior; persistent danger of hurting self or others (October 2009, October 2010, June 2011, July 2011, September 2012), disorientation to time or place (October 2009, February 2011, November 2011, September 2012); memory loss for names of close relatives, own occupation or own name, suicidal ideation (February 2011, august 2011, September 2011, September 2012); obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant (February 2011, March 2011, June 2011, July 2011, September 2012); near continuous panic or depression affecting the ability to function independently, appropriately and effectively; and spatial disorientation (September 2012).  The Veteran's speech has been noted to be slow at times and his affect constricted at times; however, no symptoms have been shown to warrant a rating in excess of 30 percent.

The Board acknowledges the statements that the Veteran does not comb his hair or shave regularly, that he checks locks frequently, that his wife makes sure that he is adequately groomed, that he yells and has road rage, and that his leg "fidgets."  (He was noted to be unshaven and have holes in his shirt at the February 2011 VA examination)  The Board has considered all of the Veteran's symptoms, whether or not they are listed in the rating criteria as examples.  However, his symptoms have not been shown competent credible evidence to cause more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran has been able to maintain a relationship with his wife, have a positive relationship with his two daughters (See February 2011 record), have a "fine" relationship with his grandchildren, drive, and attend church weekly.  Although the Veteran has stated that he has "acquaintances" rather than friends, and stated at the 2012 examination, that he had not had a friend in four years, he early stated that he has friends, has twice weekly poker games, and has a weekly breakfast with friends.  At the 2011 examination, that he had one friend, and he testified at the 2012 hearing that he has friends.  

Although the Veteran's spouse testified that the Veteran's has thrown things; the evidence does not reflect that this has happened during the rating period on appeal.  Regardless, the VA clinical records consistently reflect that he is not a danger to himself or others.  

Moreover, the Veteran's symptoms (e.g. deficiencies with self-care, depressed mood, anxiety, chronic sleep impairment, irritability, and mild memory loss (such as forgetting some of the tasks his wife might give him) are adequately compensated in the 30 percent rating.  (The Board notes that October and November 2010 psychiatry social work note reflects no problems with sleep, that the Veteran denied dreams or nightmares, and that there are no evident PTSD symptoms.)  His symptoms have not been shown by competent credible evidence to cause more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board has considered that the Veteran is on medication (e.g. Sertraline, Abilify. Ambien, Zolpidem, and Zoloft).  Generally, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In the present case, the rating criteria for a 10 percent evaluation specifically notes that a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The evidence reflects that the Veteran's symptoms have been controlled by medication.  He testified at the 2012 Board hearing that medication helps his anger, yelling, impaired impulse control, and his anxiety (See Board hearing transcript, pages 3, 6, 7, and 12).  Clinical records reflect a decrease in sleep disturbances (See June 2011 record) and anger (See February 2011 VA examination report) while on medication.

Even if the 10 percent rating did not consider medication, the record does not reflect that the Veteran's symptoms, if not for medication, would be of such severity that his symptoms would rise to a level to which warrant a 50 percent rating or higher.  Any such finding would be speculative as the Veteran has been on medication during the rating period on appeal and the two years prior.  Prior to medication, he was able to maintain a marriage, without evidence of total occupational and social impairment, occupational and social impairment, with deficiencies in most areas, or occupational and social impairment with reduced reliability and productivity.

The Board also acknowledges the evidence that sometimes the Veteran does not want to be touched/hugged by his spouse, that he yells at her and calls her "clingy," has thrown things, and has "snapped" at her for no reason.  However, despite these problems, they have still been able to maintain a relationship for several decades.  These actions, as well as the other evidence of record, do not support a finding total occupational and social impairment, occupational and social impairment, with deficiencies in most areas, or occupational and social impairment with reduced reliability and productivity.

The Board has considered the lay statements, the clinical records, and the GAF scores.  As a whole, the evidence reflects that the Veteran's symptoms do not support a rating in excess of 30 percent.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  The Board finds that the 30 percent rating sufficiently compensates the Veteran for his symptoms.  The Board may be sympathetic to the Veteran's family relationships because his daughter and his wife have stated that he used to yell a lot and that he abused his children years ago; however, the evidence does not support a finding that, during the rating period on appeal, his acquired psychiatric disability symptoms have warranted a rating in excess of 30 percent.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extraschedular

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki,  22 Vet. App. 447 (2009).  An October 2011 rating decision granted TDIU effective from November 25, 2009.  The rating period on appeal for the Veteran's increased rating claim noted above is from March 2009.  Accordingly, the Board concludes that a claim for TDIU prior to November 25, 2009 is for appellate consideration.

The Veteran is service connected for PTSD, bilateral hearing loss disability, diabetes, bilateral upper and lower peripheral neuropathies, tinnitus, bilateral cataracts, and erectile dysfunction, for a combined evaluation of 80 percent from March 2009 and 90 percent from November 2009.

The Veteran has a Bachelor's degree and an MBA (Master of Business Administration).  In addition, he has 22 years of experience working for the IRS as a computer analyst.  He retired in approximately 2001.  A February 2009 VA clinical record reflects that the Veteran has had a few jobs since his retirement but none is more than a part time job.  He reported that he does not keep them long because he "likes his freedom".

February 2009 VA clinical records reflect GAF scores of 61 and 65.  A March 2009 record reflects that he enjoys using the computer and is "currently teaching a class on computer use" at his church.  It was noted that the Veteran was able to do all activities of daily living but was concerned about the future due to his neuropathies. 

A June 2009 VA clinical record reflects that the Veteran is compliant with his diabetes medication and tolerates it well with no side effects.  

An October 2009 VA clinical record reflects that one of the Veteran's hobbies is using the computer.  He reported that his job as a computer analyst for the IRS for decades enabled him to work in isolation and he did not have to deal with too many people.  The examiner assigned a current GAF score of 60.

The Board notes that the mere fact that the Veteran's disabilities have an affect with his employment is not sufficient to find that he is entitled to TDIU.  In  order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In the present claim, the competent credible evidence of record does not reflect that the Veteran is unable to earn a living wage due to his service-connected disabilities, either singly or in combination.

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The evidence of record does not reflect that the Veteran is unemployable due to his service-connected disabilities and with consideration of his level of education and previous work experience.  As noted in the records, the Veteran had been employed for more than two decades as a computer analyst, currently taught a computer class at his church, and used his computer for pleasure.  He has more than ample training and experience in working in a sedentary job.  In addition, working on a computer would not need to involve extensive work with people (as noted by the Veteran), manual labor, or require him to stand on his feet for extended periods of time.  His GAF scores do not support a finding that he could not do sedentary work.  The Board acknowledges that peripheral neuropathy of the upper extremities may affect the Veteran's hand function, but a December 2010 VA examination report, after the rating period on appeal, reflects that by that time, his upper neuropathy would have only a "mild" restriction on his sedentary desk activities.  In addition, while the Veteran's hearing loss disability and tinnitus may have an effect on conversations, the Veteran's experience working in the computer field would not necessarily involve extensive verbal conversations. 

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity, even in combination, as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 49.   

Service Connection

In August 2007, the Veteran filed a claim for service connection for depression.  He contends that he has depression due to his service-connected diabetes.  A January 2008 VA clinical record reflects that the Veteran had a diagnosis of dysthymic disorder.

A February 3, 2009 VA psychiatry note (Dr. L.G.) reflects that the Veteran reported that he had "never told anybody anything", and the Veteran "eventually revealed [Vietnam] related history and symptoms."  The clinician noted that the Veteran had been seen in September 2007 and had reported low mood, difficulty sleeping, irritability, and road rage.  The clinician diagnosed the Veteran with dysthymic disorder and PTSD.  However, a subsequent February 23, 2009 VA clinician (consult and screening by Special Science Program Specialist M.S.) reflects only a diagnosis of mild PTSD.

In March 2009, the Veteran filed a claim for service connection for PTSD, which was granted in November 2009.

An October 2009 VA examination report reflects a diagnosis of PTSD.  It was noted that the Veteran reported insomnia and anger for 40 years due to PTSD and depression due to medical issues.  The examiner stated that "depressed mood is part of the same symptom pattern as PTSD and is also associated with declining health."

A January 2010 VA clinical record notes a history of dysthymia and a history of PTSD.  A February 2010 VA clinical record reflects a history of dysthymic disorder, PTSD.  A June 2010 psychiatry note reflects a diagnosis of PTSD.

A February 2011 VA examination report reflects that the examiner was unable to assess the Veteran's depression because the test results reflected that the Veteran over-reported his symptoms.  The Veteran reported that he was "about halfway depressed."  The VA examiner stated, in pertinent part, as follows:

1)  The results from the MMPI-2 reflected that the veteran significantly over reported psychological symptoms (significantly elevated F, FB and Fp scales).  The results were invalid and uninterpretable.  

2)  The results from the SIMS were suggestive of significant over reporting of symptoms.  

3)  The results from the PCL-M were consistent with a diagnosis of PTSD.  However, self-report measures like the PCL-M have a high degree of face validity (i.e., the person taking the test knows what is being measured) and as a result are susceptible to exaggeration of the symptoms being measured. 

Given the results of the MMPI-2 and SIMS, the PCL-M is not likely to be a valid measure.  

.  . . . The veteran met the criteria for PTSD using the CAPS. However, test results from the MMPI-2 and SIMS suggest that the results from the CAPS are likely invalid.

The February 2011 VA examiner stated that there was "no diagnosis."  

A September 2012 VA examination report is also of record.  It reflects only one acquired psychiatric disability, which was "PTSD, in partial remission".  The symptoms  were noted to include "depressed mood."  Pursuant to a Board remand, the examiner was asked to reconcile all psychiatric diagnosis diagnosed in the Veteran's records.  The examiner stated, in pertinent part, as follows:

The Veteran initially received mental health treatment from the VA in 2007.  He was diagnosed with dysthymic disorder.  The Veteran was first diagnosed with PTSD in a 2/3/09 psychiatric note (A review of the note reflected that an insufficient number of PTSD symptoms were listed in the note to meet the full criteria for PTSD).  The Veteran was diagnosed with both PTSD and dysthymic disorder until a 6/6/10 psychiatry note when he was diagnosed with PTSD, but not dysthymic disorder.  The diagnostic impression was PTSD from the most recent psychiatry note on 7/12/12.

The results from this C & P exam indicate that the Veteran meets the criteria for PTSD, in partial remission.  He does not meet the full criteria for PTSD in spite of evidence from test results that the Veteran over-reported symptoms.  The test results from the 2/11 C& P exam also reflected over reporting of symptoms.  While the most recent psychiatry note from 7/12/12 referred to the veteran meeting the full criteria for PTSD, the note did not indicate whether the Veteran was currently experiencing any symptoms of PTSD.  

The examiner also stated, in pertinent part, as follows:  "The diagnostic impression from this C&P exam is PTSD, in partial remission.  The Veteran does not meet the criteria for another mental disorder."  

Based on the foregoing, and considering the record as a whole, the Board finds that service connection for any acquired psychiatric disability other than PTSD is not warranted.  The Board acknowledges that some disabilities may have overlapping symptoms; however, the Veteran has been less than credible with regard to his mental health symptoms as discussed in both the 2011 and 2012 VA examination reports.  In this regard, the Board notes that major depressive disorder is diagnosed based on the number of symptoms in a certain time frame.  Dysthymic disorder is also based on number of days of a depressed mood and certain other symptoms.  Depressive disorder not otherwise specified (NOS) is also based on the number and/or length of depressive episodes.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  Thus, the Veteran's diagnoses in 2007 and 2008 lack probative value because they are based on his self-reported history, and his statements as to his mental health have been found to be less than credible.  In addition, the October 2009 VA examination report reflects a diagnosis of PTSD, and notes that depressed mood is part of the same symptom pattern as PTSD and is also associated with declining health.  As noted above a depressed mood is not a diagnosis, it and of itself, but a symptom which, depending on its severity and frequency, may lead to a diagnosis of dysthymic disorder, depressive disorder NOS, or major depressive disorder.  

The most thorough and probative examinations are those from 2011 and 2012 because they reflect that extensive testing was performed.  The Board also notes that the Veteran stated in 2009 that when he originally sought treatment, he had not spoken about his Vietnam experiences.  Thus, the record reflects that without all the reported symptoms/stressors, the Veteran was initially diagnosed with dysthymia, but that this diagnosis progressed into a diagnosis of PTSD once the Veteran reported more symptoms/stressors (e.g. distressing dreams about Vietnam).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to November 25, 2009 is denied. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disabilities, is denied. 




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


